Citation Nr: 0516174	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an application to 
reopen a claim for service connection for a back disorder.  

The Board originally denied the veteran's claim in May 1965.  
The veteran filed an application to reopen the claim, but the 
Board found in April 1989 that he failed to submit new and 
material evidence.  The veteran filed another application to 
reopen his claim in January 2000.  This application was 
denied by the RO in March 2000 and May 2000.  Following the 
passage of the Veterans Claims Assistance Act of 2000 (the 
VCAA), the RO again considered the veteran's application in 
November 2001 and December 2002.  

The claimant's application to reopen his claim for service 
connection for a back disorder is granted by the decision 
below.  The reopened claim is further addressed in the REMAND 
appended to the decision below, and the claim is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An April 1989 Board decision denied the veteran's 
application to reopen his claim for service connection for a 
back disorder.

2.  Some of the evidence submitted in support of the 
veteran's most recent application to reopen his claim for 
service connection for a back condition is relevant, is not 
cumulative or redundant of previously considered evidence and 
is significant enough that it must be considered in order to 
fairly decide the claim.

CONCLUSIONS OF LAW

1.  The April 1989 Board decision that denied the veteran's 
application to reopen a claim for service connection for a 
back condition is final.  38 U.S.C.A. § 4004(b) (1982); 38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1988); 38 
C.F.R. § 20.1100 (2004).  

2.  Evidence received since the April 1989 Board decision is 
new and material; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In the present case, the Board reopens the claim for service 
connection for a back condition and the claim must be 
developed further as addressed in the remand below.  Under 
these circumstances, which are only of benefit to the claim, 
there is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the 
Board orders reconsideration of a Board decision, the Board 
decision is final.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant's 
application to reopen his claim was filed before August 29, 
2001 (it was received in January 2000); consequently, the 
former version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
In this case, the veteran injured his back while in service.  
However, the injury was treated and apparently resolved 
during service, with no residuals noted upon separation from 
service.  A December 1964 examination revealed that the 
veteran suffered from osteoarthritis of the lumbar spine and 
hips that was chronic, slowly progressive, and moderately 
severe.  Nonetheless, because the veteran's separation 
examination was normal, the Board denied the veteran's claim 
in May 1965.  

The veteran sought to reopen his claim.  In April 1989, the 
Board denied the veteran's application to reopen based on the 
fact that the veteran's in-service back injury occurred early 
in the veteran's service and subsequent service medical 
records contained no objective evidence of chronic pathology.  
Since the veteran's recurrent back pain was not reported 
within one year of service, the veteran was not entitled to 
the benefits of service presumption enumerated under 38 
C.F.R. §§3.307 and 3.309 (2004).  Furthermore, there was no 
nexus opinion relating the veteran's back disorder to any 
incident of service.  

Since the April 1989 Board decision, the veteran has 
submitted a October 2002 correspondence from a neurologist, 
Dr. ERC, who noted mild scoliosis of the lumbar spine and a 
right sided posterior protrusion of the L4-5 disc.  Dr. ERC 
suggests that this could be linked to post traumatic changes 
(emphasis added) from a previous injury.  The Board is 
cognizant of the fact that Dr. ERC's tenuous statement does 
not rise to the level of a nexus opinion that would enable 
the Board to grant the claim.  Nonetheless, the Board finds 
that the opinion is new and material evidence.  The 
additional evidence in question was not previously submitted 
to agency decisionmakers and it, in connection with evidence 
previously assembled, bears directly and substantially upon 
the specific matter under consideration.  It is neither 
cumulative nor redundant, and it is so significant that it 
must be considered in order to fairly decide the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The purpose behind the VA definition in effect at the 
time the veteran filed his claim is not to require the 
claimant to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
claimant's claim.  Id.  Accordingly, the claim for service 
connection for a back disorder is reopened.
ORDER

New and material evidence having been received, the claim for 
service connection for a back disorder is reopened; the 
appeal is granted to this extent only.


REMAND

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran's claim must be remanded to the RO for de novo review 
of his claim for service connection for a back disorder.  

Now that the veteran's claim for service connection for a 
back disorder has been reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

Furthermore, the Board notes that the last de novo review of 
the veteran's claim occurred in May 1965.  At that time, a VA 
examination diagnosed the veteran with osteoarthritis of the 
lumbar spine and hips that was chronic, slowly progressive, 
and moderately severe.  The examination report did not 
provide an opinion as to whether the veteran's osteoarthritis 
was related to any incident of service.  
  
The Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In light of the recent evidence submitted by the veteran, the 
Board finds that a VA orthopedic examination is warranted for 
the purpose of determining the nature, extent, and etiology 
of the veteran's current back disability.    

Following this and any other indicated development, the RO 
must adjudicate the veteran's claim for service connection 
for a back disorder on a de novo basis.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for a 
back disorder, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The veteran should be afforded a VA 
orthopedic examination, for the purpose 
of determining the nature, extent, and 
etiology of the veteran's back disorder.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records; 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the clinician 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or more probability) that his 
current back disorder is causally linked 
to any incident of service.  The 
clinician is advised that an opinion of 
"more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  
  
The clinician should provide a complete 
rationale for any opinion expressed.  
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for a back 
disorder, with consideration of all 
evidence in the claim file.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the April 2004 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


